Title: From Benjamin Franklin to David Salisbury Franks, 7 February 1782
From: Franklin, Benjamin
To: Franks, David Salisbury


Sir,
Passy, Feb. 7. 1782.
I have just received your Letter dated the 26th. past at L’Orient, acquainting me that you were at Nantes on the Sunday following in your Way to Madrid, and that you would wait there my Orders; for which I am sorry, as I have none to give you; having imagin’d from your former Letters that you were gone long since for America. I think you cannot do amiss in following the orders of Mr. Jay; The Marqs. de La Fayette has probably already forwarded the Dispatches to him. I wish you a good Journey, and have the honour to be, Sir, &c
Mr. Franks.
